DETAILED ACTION
This communication is in response to the claims filed on 04/28/2022.
Application No: 16/577,716.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/OR additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with 
Jaron K. Brunner on May 23, 2022.

The claims have been amended as follows:
The listing of claims will replace all prior versions of the claims in the application.

LISTING OF CLAIMS
 1.	(Previously Presented) A method comprising:
computing, using one or more instances of a neural network, data representative of embeddings corresponding to an embedding space, the embeddings including an anchor embedding corresponding to an anchor image and depicting a first vehicle, a plurality of positive embeddings corresponding to images depicting the first vehicle, and a plurality of negative embeddings corresponding to images depicting a second object from the first vehicle; 
computing, based at least in part on the data, a first set of distances between the anchor embedding and positive embeddings of the plurality of positive embeddings and a second set of distances between the anchor embedding and negative embeddings of the plurality of negative embeddings;
determining a first distribution corresponding to the first set of distances and a second distribution corresponding to the second set of distances;
selecting a positive embedding associated with a highest probability from the plurality of positive embeddings from the first distribution and a negative embedding with a highest probability from the plurality of negative embeddings associated from the second distribution; and
training the neural network using the positive embedding and the negative embedding.
2.	(Original) The method of claim 1, wherein the training the neural network is at a first learning rate when the neural network is trained from a pre-trained model, and the training the neural network is at a second learning rate greater than the first learning rate when the neural network is trained end-to-end.
3.	(Original) The method of claim 2, wherein the first learning rate is between 0.0002 and 0.0004, and the second learning rate is between 0.0009 and 0.002.
4.	(Original) The method of claim 1, wherein the embeddings include an embedding dimension of equal to or less than 128 units.
5.	(Original) The method of claim 1, wherein the training the neural network includes using at least one of a contrastive loss function or a triplet loss function.
6.	(Original) The method of claim 5, wherein the triplet loss function includes a SoftPlus function.
7.	(Original) The method of claim 5, wherein the neural network does not include a normalization layer for computing the data. 
8.	(Previously Presented) The method of claim 1, wherein the training the neural network includes generating batches of images including a plurality of vehicle types and a plurality of samples of the vehicle types.
9.	(Original) The method of claim 1, wherein the training the neural network uses one or more graphics processing units (GPUs).
10.	(Original) The method of claim 1, further comprising deploying the neural network after training to identify vehicles across a plurality of images captured by one or more cameras.
11.	(Original) The method of claim 1, wherein the positive embeddings other than the positive embedding and the negative embeddings other than the negative embedding are disregarded during the training of the neural network.
12.	(Original) The method of claim 1, wherein at least one of the first distribution or the second distribution comprises at least one of a multinomial distribution or a categorical distribution.
13.	(Previously Presented) A method comprising:
computing, using a plurality of instances of a neural network, data representative of embeddings corresponding to an embedding space, the embeddings including a first embedding corresponding to an anchor image depicting a vehicle and a plurality of second embeddings corresponding to images depicting the vehicle; 
determining, based at least in part on the data, a distribution corresponding to distances between the first embedding and one or more second embeddings of the plurality of second embeddings;
based at least in part on the distribution, selecting a second embedding from the plurality of second embeddings associated with a highest probability from the distribution; and
training the neural network using the second embedding.
14.	(Original) The method of claim 13, wherein the distribution is at least one of a multinomial distribution or a categorical distribution.
15.	(Previously Presented) The method of claim 13, wherein training the neural network further includes using at least one of a contrastive loss function or a triplet loss function.
16.	(Previously Presented) The method of claim 15, wherein, when the triplet loss function is used, the embeddings further include a plurality of third embeddings corresponding to other images depicting another object other than the vehicle, and the method further comprises:
determining another distribution corresponding to distances between the first embedding and one or more third embeddings of the plurality of third embeddings; and
based at least in part on the other distribution, selecting a third embedding from the plurality of third embeddings associated with another highest probability from the other distribution,
wherein the training the neural network is further based at least in part on the third embedding.
17.	(Original) The method of claim 15, wherein the triplet loss function includes a SoftPlus function.
18-21.	(Canceled)
22.	(Currently Amended) A system comprising:
one or more cameras to generate data representative of an environment;
one or more processing units including processing circuitry to:
compute, using a neural network, data representative of embeddings corresponding to an embedding space, the embeddings including a first embedding corresponding to an anchor image depicting a vehicle and a plurality of second embeddings corresponding to images depicting the vehicle; and
train the neural network based at least in part on a second embedding selected from a distribution corresponding to distances between the first embedding and one or more second embeddings of the plurality of second embeddings and based at least in part on probabilities associated with the distribution.
23.	(Previously Presented) The system of claim 22, wherein the distribution is at least one of a multinomial distribution or a categorical distribution.
24.	(Previously Presented) The system of claim 22, wherein the neural network is further trained using a probabilistic sampling approach.
25.	(Canceled) 
26.	(New) The system of claim 22, wherein the one or more processing units further including processing circuitry to deploy the neural network to identify vehicles based at least in part on a plurality of images captured by the one or more cameras.


***
 
Reasons for allowance
Claims 1-17, 22-24 and 26 allowed.
The following is an examiner’s statement of reasons for allowance: 
The reason for allowance is that the prior arts of record fail to teach the limitations along with preamble as a whole claim. The limitations recited in the independent claims comprise a particular combination of elements, functions and preamble, which are neither taught nor-suggested by the prior arts as a whole claim. 

The representative claim 1 distinguish features are underlined and summarized below: 
A method comprising:
computing, using one or more instances of a neural network, data representative of embeddings corresponding to an embedding space, the embeddings including an anchor embedding corresponding to an anchor image and depicting a first vehicle, a plurality of positive embeddings corresponding to images depicting the first vehicle, and a plurality of negative embeddings corresponding to images depicting a second object from the first vehicle; 
computing, based at least in part on the data, a first set of distances between the anchor embedding and positive embeddings of the plurality of positive embeddings and a second set of distances between the anchor embedding and negative embeddings of the plurality of negative embeddings;
determining a first distribution corresponding to the first set of distances and a second distribution corresponding to the second set of distances;
selecting a positive embedding associated with a highest probability from the plurality of positive embeddings from the first distribution and a negative embedding with a highest probability from the plurality of negative embeddings associated from the second distribution; and
training the neural network using the positive embedding and the negative embedding.
 	 

The representative claim 13 distinguish features are underlined and summarized below: 
A method comprising:
computing, using a plurality of instances of a neural network, data representative of embeddings corresponding to an embedding space, 
the embeddings including a first embedding corresponding to an anchor image depicting a vehicle and a plurality of second embeddings corresponding to images depicting the vehicle; 
determining, based at least in part on the data, a distribution corresponding to distances between the first embedding and one or more second embeddings of the plurality of second embeddings;
based at least in part on the distribution, selecting a second embedding from the plurality of second embeddings associated with a highest probability from the distribution; and
training the neural network using the second embedding.
 
The representative claim 22 distinguish features are underlined and summarized below: 
 A system comprising:
one or more cameras to generate data representative of an environment;
one or more processing units including processing circuitry to:
compute, using a neural network, data representative of embeddings corresponding to an embedding space, 
the embeddings including a first embedding corresponding to an anchor image depicting a vehicle and a plurality of second embeddings corresponding to images depicting the vehicle; and
train the neural network based at least in part on a second embedding selected from a distribution corresponding to distances between the first embedding and one or more second embeddings of the plurality of second embeddings and based at least in part on probabilities associated with the distribution.
 
Applicant's independent claim 1 comprises a particular combination of underlined features in combination with other recited limitations, which are neither taught nor-suggested by the prior arts as a whole claim. 
Similarly, other independent claims 13 and 22 comprises a particular combination of underlined features in combination with other recited limitations with analogous wording, which are neither taught nor-suggested by the prior arts as a whole claim.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
 

Prior Art References xxx
The closest combined references of Zhou, Jetley and ABDEHARKER teach following:
 	Zhou ( US 10176405 B1) teaches improved vehicle re-identification techniques. The techniques described utilize artificial intelligence (AI) and machine learning functions to re-identify vehicles across multiple cameras. Vehicle re-identification can be performed using an image of the vehicle that is captured from any single viewpoint. Attention maps may be generated that identify regions of the vehicle that include visual patterns that overlap between the viewpoint of the captured image and one or more additional viewpoints. The attention maps are used to generate a multi-view representation of the vehicle that provides a global view of the vehicle across multiple viewpoints. The multi-view representation of the vehicle can then be compared to previously captured image data to perform vehicle re-identification. 

Jetley (US 20170308770 A1) teaches a method for generating a system for predicting saliency in an image and method of use of the prediction system. Attention maps for each of a set of training images are used to train the system. The training includes passing the training images though a neural network and optimizing an objective function over the training set which is based on a distance measure computed between a first probability distribution computed for a saliency map output by the neural network and a second probability distribution computed for the attention map for the respective training image. The trained neural network is suited to generation of saliency maps for new images.

ABDEHARKER (CN 108734300 A) teaches a mechanism for promoting identification, re-identification and safety in machine learning of the autonomous machine. The method described herein comprises promoting camera to detect one or more objects in a physical proximity area, the one or more objects comprises a person, and the physical vicinity area comprises a house, wherein the detection comprises capturing one or more images of one or more parts of the human body. The method may further include: extracting the body characteristic of the one or more parts based on the body; comparing the extracted body characteristic with the characteristic vector stored in the database, and based on the extracted body characteristic in a period of time, constructing a classification model to promote recognition or re-identification of the person independent of the face recognition of the person.

 	However cited references, alone or in any combination, neither discloses nor fairly suggests combination of features specifically listed above and/or underlined, in particular, 
 the embeddings including a first embedding corresponding to an anchor image depicting a vehicle and a plurality of second embeddings corresponding to images depicting the vehicle; and train the neural network based at least in part on a second embedding selected from a distribution corresponding to distances between the first embedding and one or more second embeddings of the plurality of second embeddings and based at least in part on probabilities associated with the distribution.

Zhou teaches improved vehicle re-identification techniques. The techniques described utilize artificial intelligence (AI) and machine learning functions to re-identify vehicles across multiple cameras; but failed to teach one or more limitations, including, 
 the embeddings including a first embedding corresponding to an anchor image depicting a vehicle and a plurality of second embeddings corresponding to images depicting the vehicle; and train the neural network based at least in part on a second embedding selected from a distribution corresponding to distances between the first embedding and one or more second embeddings of the plurality of second embeddings and based at least in part on probabilities associated with the distribution.

Jetley and ABDEHARKER alone or in combination failed to cure the deficiency of Zhou.

	 Thus, the cited references, alone or in combination, fail to disclose or suggest each of the elements recited by the independent claims.


The present invention provides an improved method for training neural networks for vehicle re-identification. For example, matching appearances and classifications of vehicles across frames—in a camera network. The neural network may be trained to learn an embedding space such that embeddings corresponding to vehicles of the same identify are projected closer to one another within the embedding space, as compared to vehicles representing different identities. To accurately and efficiently learn the embedding space, the neural network may be trained using a contrastive loss function or a triplet loss function. In addition, to further improve accuracy and efficiency, a sampling technique—referred to herein as batch sample—may be used to identify embeddings, during training, that are most meaningful for updating parameters of the neural network.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Conclusion
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submission should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-779. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHENDRA R PATEL/Primary Examiner, Art Unit 2645